DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:  
	In claim 4, line 1, “rro” is objected to and “rod” is suggested;
	In claim 16, line 4, “for and aft” should be “fore and aft”;
	In claim 16, line 6, “handle bars” should be “handlebars”; and
	In claim 16, line 8, “handle bars” should be “handlebars”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 18 and 19, include the limitation “the bicycle being propelled by pedaling the rear wheel and by forward and backward movement of the handlebars and pedaling simultaneously applied by a rider”.  However, the inclusion of the word “and” makes it unclear as to whether the bicycle can be propelled by pedaling alone or it MUST be propelled by both pedaling and backwards and forwards movement of the handlebars.  For the purpose of examination, this limitation is taken to mean the bicycle can be propelled by either pedaling, or backward and forward movement of the handlebars, or BOTH.
Claim 10 recites the limitation "mechanical rod linkage" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is taken to mean “mechanical linkage”.  Claims 11 – 15 depend from claim 10 and include the limitations of claim 10.  Therefore, claims 10 – 15 are all rejected for the same reason.
Claim 16 recites the limitation "drive rod" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4 – 7, 10, 11, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by patent number US 1,154,616 to Davis.
Regarding claim 1, Davis discloses a bicycle in which forward and rearward motion of handlebars (handle 25) relative to a bicycle frame (1), as a rider pulls and pushes the handlebars, is transmitted to a rear wheel (49) to impart motion to the bicycle (Col. 1. In. 8 – 32; Fig. 1 – 2), the bicycle comprising: 
	a head tube (9) at the front of the bicycle frame about which the handlebars and a bicycle front wheel (12) turn to steer the bicycle (Col. 2, In. 101 – 110; Fig. 1 – 2); 
	a fulcrum (pivot elements 19) between the handlebars and a front wheel on the bicycle, the fulcrum permitting forward and backward movement of the handlebars (handle 25) relative to the front wheel and to the bicycle frame, the handlebars rotating through an arc dissected by a head tube axis (bearings 18) extending through the head tube so that arcuate movement of the handlebars in front of the head tube axis is equal to arcuate movement of the handlebars behind the head tube axis (FIG. 6; Col.3, In. 24 – 47 Col. 4, In. 67 – 71; Fig. 1 – 2); 

a connection (pivot element; Col. 2, In. 100 – 112; Col. 3, In. 1 – 7; Fig. 1 – 2) between the handlebars and the driving rod permitting angular movement of the handlebars relative to the rod to steer the front wheel (12); and
the bicycle being propelled by pedaling the rear wheel and by forward and backward movement of the handlebars and pedaling simultaneously applied by a rider (Col. 4, In 67 – 71; Fig. 1 – 2).

Regarding claims 4 – 6, Davis discloses the bicycle of claim 1, wherein:
	[Claim 4] the driving rod (pitman 36 and upstanding arm 42) comprises a first rod (pitman 36) connected to a second rod (upstanding arm 42) by a flexible joint (pivot element 40) to allow mutual rotation between the first and second rods as the first and second rods move back and forth in response to back and forth movement of the handlebars (Col. 3, Lns. 58 – 64);
	[Claim 5] the flexible joint (pivot element 40) transmits axial loads from the first rod (pitman 36) to the second rod (upstanding arm 42);
[Claim 6] wherein the rod (pitman 36 and upstanding arm 42) is connected to a crank (crank shaft 43) located between bicycle pedals (39; Col. 4, In. 66 – 76; Fig. 1 – 2).



Regarding claim 10, Davis discloses a cycle powered by rotation of pedals and by movement of handlebars (handle 25) by a rider imparted by pulling the handlebars back toward the rider and then pushing the handlebars forward away from the rider, the cycle comprising: 
	a cycle frame (1); 
	a front wheel (12) steerable by rotation of the handlebars (handle 25; Col. 2, In. 101 – 110; Fig. 1); 
	a rear wheel (49); 
	pedals (39) connected to the rear wheel, rotation of the pedals imparting rotation to the rear wheel; 
	a crank (crank shaft 43) connected to the pedals (39; Col. 4, In. 66 – 76; Fig. 1); 
	a mechanical linkage (pitman 36 and upstanding arm 42) extending between the handlebars and the crank to transmit movement of the handlebars to the crank; and


Regarding claim 11, Davis discloses the cycle of claim 10, wherein the cycle comprises a bicycle (Col. 1, In. 8 – 13; Fig. 1).

Regarding claim 16, Davis discloses a bicycle propelled at least in part by pulling and pushing bicycle handlebars, the bicycle comprising: 
a fulcrum (pivot elements 19) located between a lever arm (16) connected to the handlebars (handle 25) and a front wheel stem (10) on which a bicycle front wheel is located, the lever arm being rotatable fore and aft about the fulcrum relative to the front wheel stem, both the lever arm and the front wheel stem turning in unison in response to steering movement of the handle bars (Col. 2, In. 101 – 110: Col. 3, In. 1 – 6; Fig. 1 – 2); 
a drive rod apparatus (36) extending rearwardly from the handlebars (handle 25) and connected to the handlebars to move primarily axially rearward when the handlebars are pulled by a rider and primarily axially forward when the handlebars are pushed by a rider, the handlebars being rotatable relative to the drive rod (36) to steer the bicycle; and 
a crank (crank shaft 43) driven in response to forward and rearward movement of the drive rod apparatus, rotation of the crank applying torque to a bicycle rear wheel 

Regarding claim 18, Davis discloses the bicycle of claim 16, wherein the drive rod apparatus (36) is connected to the handlebars (handle 25) along an extended axis of a fork (11) turning tube, about which the front wheel stem rotates, when the handlebars are at a mid-point between maximum forward travel and maximum rearward travel as the handlebars are pushed and pulled (Col. 2, In. 100 – 112; Col. 3, In. 1 – 6; Fig. 1).

Regarding claim 19, Davis discloses the bicycle of claim 16, wherein the handlebars (handle 25) move from maximum forward travel to maximum rearward travel and back to maximum forward travel, the pedals (39) rotate through a complete cycle (Col. 4, In. 66 – 76; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 12, 14, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis, in view of patent US 6,032,970 A to Porter.

Regarding claims 3 and 14, Davis discloses the bicycle of claims 1 and 11, but does not teach, wherein:
[Claim 1] the driving rod is connected to the handlebars by a double clevis; and
[Claim 11] wherein the connecting means connecting the mechanical linkage to the handlebars includes a double clevis.
Porter discloses an upper body activated cycle (10) wherein a driving rod (straight section 86) are connected to the handlebars (oscillating steering levers 40 and 42) by a double clevis (as defined by the applicant; two-way joints 82, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art, to provide double-clevis connections between the driving rod and the handlebars to provide ease of rotation in one direction while preventing rotation in another direction.

Regarding claim 12, Davis discloses the bicycle of claim 11, but does not disclose the mechanical linkage comprises two rods joined intermediate the ends of the mechanical linkage by a clevis joint.
Porter discloses an upper body activated cycle (10) wherein a mechanical linkage (straight section 86 and connecting rod 50) comprises two rods joined by a clevis joint (two-way joints 82, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art, to provide a clevis joint between the two sections of the driving rod of Davis, to allow rotation about multiple axes while propelling the vehicle.


[Claims 2 and 15] wherein the driving rod is connected to the handlebars so the driving rod is rotatable relative to the handlebars about two mutually perpendicular axes; and
[Claim 20] the drive rod apparatus is connected to the lever arm by a double clevis permitting rotation of the drive rod apparatus, relative to the lever arm about two mutually perpendicular axes.
	However, Porter discloses an upper body activated cycle (10) wherein a drive rod apparatus (straight section 86) is connected to a lever arm (oscillating steering lever 40 or 42) by a double clevis (two-way joints 82, Fig. 1) permitting rotation of the drive rod apparatus, relative to the lever arm about two mutually perpendicular axes (the vertical and cross-car axes, Fig. 1).  It would have been obvious to one of ordinary skill in the art to provide Davis’ bicycle with a double clevis joint connecting the drive rod and the handle bars to allow the bicycle to accommodate minute changes in the bicycle dimensions and prevent freezing/ stiffening of the joints.

Allowable Subject Matter
Claims 8, 9, 13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 8, Davis discloses the bicycle of claim 1, but does not disclose the driving rod is connected by a hinge to a rotatable bushing located above the fulcrum so that the rod is rotatable relative to the bushing and the bushing is rotatable relative a stem extending upwardly from the fulcrum. Davis describes the rotatable bushing being located below the fulcrum, and it would not be obvious to modify Davis’ bicycle to have the hinge above the fulcrum.

Regarding claim 9, Davis discloses he bicycle of claim 1 but does not discloses wherein the driving rod is connected to a driving sprocketed wheel located on the bicycle frame behind the handlebars so that forward and rearward movement of the handlebars causes rotation to the driving sprocketed wheel, with a chain attached to a driven sprocketed wheel imparting rotation to the driven sprocketed wheel, which in turn drives the bicycle rear wheel.  It is not obvious to modify Davis because Davis cannot be modified without destroying the bicycle’s design/ operation.

Regarding claim 13, Davis, modified by Porter, discloses the bicycle of claim 12 but does not disclose wherein movement of one of the two rods laterally of its axis is limited relative to the bicycle frame.  It is obvious to further modify the modified invention.

. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Felicia L. Brittman/           Examiner, Art Unit 3611      

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611